                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN


In re:
Bervis Hays Griffin                                 Case No. 11-43157-tjt
                                                    Chapter  13


                   ORDER FOR PAYMENT OF UNCLAIMED FUNDS


       Upon application and in accordance with the provisions of 28 U.S.C. Section
2042, that following a review of the sufficiency of the Affidavit of Claimant information
that the claimant is properly entitled to said funds, and that the U.S. Attorney for the
Eastern District of Michigan was provided a copy of this application with a proof of
service attached to the application,


       IT IS ORDER ED that the Clerk of the U.S. Bankruptcy Court remit the sum of
Two Thousand ninety-one and 30/100 dollars ($2,091.30) of unclaimed funds held in
the U.S. Treasury to:


                                   Bervis Hays Griffin
                                   10351 Oak Park Blvd
                                   Oak Park, MI 48237




   11-43157-tjt   Doc 80    Filed 07/08/21    Entered 07/08/21 10:29:18      Page 1 of 2
Signed on July 8, 2021




   11-43157-tjt   Doc 80   Filed 07/08/21   Entered 07/08/21 10:29:18   Page 2 of 2
